Citation Nr: 1820203	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 451A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1988 and from April 1991 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran filed an original claim for service connection for bilateral hearing loss in February 2011, which was denied by the RO.  In March 2013, the Veteran filed an application to reopen the previously denied claim, and the RO denied the claim in November 2013.  The Veteran also filed his Notice of Disagreement (NOD) in November 2013 and perfected an appeal to the Board in July 2014.  As such, the title page includes the issue whether new and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  

In September 2017, the Veteran and his attorney were notified of the date, time, and location of a Board hearing the Veteran had requested.  See 38 C.F.R. § 20.704(b).  However, the September 2017 VA letter to the Veteran was returned as undeliverable.  The VA resent the hearing notice letter in October 2017 notifying the Veteran and his attorney that he was scheduled for a hearing and informed him of the date, time, and location of the Board hearing.  The Veteran failed to appear for the hearing, however, no motion for rescheduling was received.  Accordingly, the request for hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

On October 27, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(1).  

In a letter dated October 27, 2017, the Veteran's representative submitted the Veteran's VA Form 21-4138 requesting to withdraw his appeal pertaining to the November 2013 Notice of Disagreement.  See October 2017 letter and VA Form 21-4138, Statement in Support of Claim.  

Withdrawal of an appeal is only effective where the withdrawal is "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Board finds that the withdrawal met the aforementioned where the VA Form 21-4138 confirms that the Veteran stated "withdraw my appeal regarding NOD dated: 11/13/2013."

Importantly, the withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3).  Therefore, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The claim for service connection for bilateral hearing loss is dismissed.




		
YVETTE R. WHITE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


